Citation Nr: 1715851	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-13 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to July 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the Veteran's 50 percent rating that was previously assigned in a June 2004 rating decision.  In November 2015, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

In March 2016, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The remand instructions included a directive to obtain medical records from the Asheville, North Carolina VA Medical Center.  These records were obtained and associated with the claims file.  The remand instructions also directed the RO to schedule the Veteran for an examination to determine the severity of her PTSD.  An examination was conducted in October 2016.  The claim was readjudicated and the Veteran was furnished with a supplemental statement of the case.  Unfortunately, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In addition, the issue on appeal has been expanded to include entitlement to TDIU.  Entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  As discussed in the Remand section, the evidence of record has raised the claim of TDIU.  However, the Board will not decide that issue now for the reasons set forth in the Remand section.


REMAND

During the October 2016 psychological evaluation, the Veteran informed the examiner that she is currently in receipt of Social Security benefits for "medical reasons."  It is not known whether these benefits are based at all on her mental health issues.  The Board was previously unaware of potential Social Security records.  As these records may aid the Board in its deciding the current claim on appeal, a remand for the AOJ to attempt to obtain these records is necessary.

In addition, the evidence of record also raises the issue of TDIU.  During the more recent October 2016 VA examination, the examiner noted that the Veteran reported not having worked for the past four years, and often experienced problems at work and got into arguments.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's records from the Social Security Administration.  

2.  Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), which advises her of the criteria needed to substantiate a claim for a TDIU.  Ask the Veteran to complete an Application for TDIU (VA Form 21-8940) providing updated information on her employment status during the period on appeal.

3.  Update the VA outpatient records in the file from Asheville for treatment from September 2016 to the present.

4.  Then, readjudicate the issues on appeal and if any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

